Citation Nr: 0709500	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  03-06 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for bilateral tinnitus, rated as 10 
disabling. 

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10 percent disability rating.

3.  VA audiometric testing revealed an average no worse than 
35-decibel loss, with a speech recognition score of 96 
percent, in the left (better) ear (level I); and an average 
no worse than 55- decibel loss, with a speech recognition 
score of 88 percent, in the right ear (level II).


CONCLUSIONS OF LAW

1.  There is no basis for the assignment of an evaluation in 
excess of 10 percent for bilateral tinnitus.  38 U.S.C.A. 
§1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 
6260 (Prior to and from June 12, 2003); Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.7, 4.10, 4.85, 4.86, 4.87, Diagnostic Code 
6100 (Prior to and from June 12, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that the 
veteran's claim was received in June 2002, and he was 
provided with information regarding VCAA in July 2002 and 
January 2007.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the 
issues on appeal have been requested or obtained.  The 
veteran submitted a statement in November 2006 suggesting the 
possibility that he had been afforded an additional VA 
audiological examination not currently associated with the 
claims file.  However, further search conducted late in 
December 2006 confirmed that all pertinent examination 
reports were already of record.  

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  The duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The veteran was provided with such notice in January 
2007.  



Increased Rating

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

As a preliminary matter, the regulations pertaining to the 
evaluation of diseases and injuries of the ears were revised 
effective June 10, 1999.  See 64 Fed. Reg. 25,202 (1999) 
[codified at 38 C.F.R. § 4.85- 4.87 (2002)].  The regulation 
was again revised in May 2003, effective June 12, 2003 during 
the pendency of this appeal.  See 68 Fed. Reg. 25,822 (2004).  
While the regulations noted above had been published and 
became effective during the pendency of this appeal, it is 
not entirely clear that they were applied to the present 
claim.  A comparison to the previous version of the 
regulation does not disclose any pertinent change to the 
regulation that would affect the outcome of this decision, 
however.  See 38 C.F.R. § 4.85, 4.87, 4.87a.  Therefore, the 
Board concludes that the veteran is not prejudiced by 
application of the current criteria to his claims since there 
are no substantive changes in the regulation.

Factual Background

The veteran's service medical records, including his 
separation examination, was silent for complaints of tinnitus 
and/or hearing loss.  In fact the veteran denied hearing loss 
and as part of the April1969 separation physical examination, 
audiometric testing revealed pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
--
0
LEFT
0
0
5
--
5

An August 1969 VA examination noted that the veteran had no 
hearing loss.  

Outpatient treatment records from March 2002 report that an 
audiogram revealed bilateral normal to slight through 2 
sloping to a severe sensorineural hearing loss with excellent 
discrimination with excellent discrimination.  Specific 
thresholds were not reported, however.  

The veteran was afforded a VA audiological examination 
conducted in August 2002.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
5
10
30
50
70
40
LEFT
10
10
5
40
55
27.5

Speech audiometry testing revealed speech recognition ability 
of 96 percent in each ear.  Bilateral tinnitus was also 
assessed.
The veteran was afforded another VA audiological examination 
conducted in August 2006.  At that time, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVG.
RIGHT
25
25
40
70
85
55
LEFT
20
20
20
45
55
35

Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 100 percent in the left 
ear.  

Tinnitus

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  The evaluation criteria was 
followed by a note stating that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other diagnostic code, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Code 6260 (2002).  Under the 
criteria in effect from June 13, 2003 (revised rating 
criteria), recurrent tinnitus warrants a 10 percent 
evaluation.  Note (1) following Code 6260 states that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10 percent ratings for "bilateral" tinnitus where 
it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  As a consequence of that holding, on July 10, 2006, 
the Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, to include the claim at hand, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent rating is the maximum 
rating available under Diagnostic Code 6260, regardless of 
whether the tinnitus is perceived as unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a rating in excess of a single 10 percent for 
tinnitus.  As the revised criteria specifically prohibit a 
schedular rating in excess of 10 percent for tinnitus, the 
veteran's claim must be denied under both the former and 
revised versions of the regulation.  As the disposition of 
this claim is based on interpretation of the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Analysis - Hearing Loss

A comparison to the previous version of the regulation 
governing compensation levels for hearing loss does not 
disclose any pertinent change to the regulation that would 
affect the outcome of this decision.  See 38 C.F.R. § 4.85, 
4.87, 4.87a.  Therefore, the Board concludes that the veteran 
is not prejudiced by discussion of the current criteria to 
his claim since there are no substantive changes in the 
regulation.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 



Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment
(Diagnostic Code 6100)

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

It is apparent that from the August 2002 VA audiology 
examination to the August 2006 VA audiology examination the 
veteran's hearing declined.  However, even applying the 
diagnostic criteria to the findings on the August 2006 VA 
audiological examinations reveals no worse that auditory 
Level I designation (left - better ear) and auditory Level II 
designation (right - poorer ear), respectively.  With 
application of the values in Table VII to the examination 
results, the Board finds that a zero percent rating is 
warranted.  According to these criteria, the evidence and 
reasoning noted above, the veteran's bilateral hearing loss 
disability picture does not more nearly approximate the 
criteria for a compensable evaluation under Diagnostic Code 
6100 at any stage since the initial award of benefits.

There is no competent evidence of record which indicates that 
the veteran's tinnitus and/or hearing loss has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996).




ORDER

An increased rating for bilateral tinnitus is denied.

Entitlement to increased (compensable) evaluation for 
bilateral hearing loss is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


